Title: From George Washington to the County Lieutenants, 2 August 1755
From: Washington, George
To: County Lieutenants



[Mount Vernon, 2 August 1755]
To each County Lieutt in the Northern District Sir

 I intend myself the honour of waitg upon your County, in order to exercise the Militia thereof; and shoud be glad if you woud appoint your Officer’s to meet me at the Court Ho., or some other convenient place with a Firelock, Ammunition, &ca on the  of September next, and the Militia properly accoutre’d, the day following. I am Sir Yr most Obt Servt

G. W——n
Mount Vernon Augt 2d 1755

